DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The applicant is requested to update the status of related application on page 1 of the specification. Application No. 15/868,398 is now US Patent No. 11,146,505.

Claim Objections
Claims 17 (the second occurrence) and 18 are objected to because of the following informalities:  
Claims 17 and 18 should be relabeled 18 and 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,146,505. Although the claims at issue are not identical, they are not patentably distinct from each other because the two set of claims have substantially the same limitations except that independent claims 1, 13, and 16 of this application is broadened compared to independent claims 1, 14, and 19 of 11,146,505 by removing the condition of if the set of available middle stage crossbars is not empty. Claims 1-20 are, therefore, obvious in view of claims 1-22 of 11,146,505.

Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer is timely filed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior art of record fails to teach or suggest a Clos network controller configurable to, for each de-assigned virtual lane of a plurality of virtual lanes: identify a respective ingress stage crossbar associated with a respective virtual lane and a respective egress stage crossbar associated with the respective virtual lane; determine a set of available middle stage crossbars for the respective virtual lane based on the respective ingress stage crossbar to the respective stage crossbar; if the set of available middle stage crossbars is empty, de-assign a previously assigned virtual lane when the set of available middle stage crossbars is empty.
Regarding independent claim 13, the prior art of record fails to teach or suggest  for each input-to-output specification: determining a respective ingress crossbar of the Clos network associated with the respective input port; determining a respective egress crossbar of the Clos network associated with the respective output port; searching a set of available middle stage crossbars of the Clos network that can route the respective ingress crossbar and the respective egress crossbar; and if the set of available middle stage crossbars is empty: removing a second input-to-output specification from a backtrack stack; and de-assigning the second input-to-output specification from a previously assigned second middle stage crossbar.
Regarding independent claim 16, the prior art of record fails to teach or suggest receive a first virtual lane specification comprising a specified input port of a Clos network and a specified output port of the Clos network; identify an ingress crossbar of the Clos network associated with the specified input port; identify an egress crossbar of the Clos network associated with the specified output port; search a set of available middle stage crossbars of the Clos network based on the ingress crossbar and the egress crossbar; and if the set of available middle stage crossbars is empty, remove a second virtual lane specification from the stack of assigned virtual lanes, and de-assign the second virtual lane specification from a previously assigned second middle stage crossbar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472